DETAILED ACTION
This Office action is in response to the remarks filed on 18 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WIPO Pub. No. WO2019/026706 with first-named inventor S. Nate (hereinafter “Nate”).
Note that also made of record with this Office action is US 2020/0158766, which is the published U.S. national stage application from the above-cited WIPO document, and will be cited to in the following rejections as the English-language equivalent thereof.
In re claims 1 and 15, Nate discloses a driving circuit in a switching mode power supply (see Fig. 1: driving circuit including at least 100 and 15; SMPS including at least 11, 12, 13, 14, 16), wherein the switching mode power supply comprises a 
In re claim 2, Nate discloses wherein the peak detecting circuit (110, 120) is configured to detect the peak of the input signal through a feed forward signal (any of V1, V2, Sa) representative of the input signal (V0) and to generate a peak detecting signal (Sb) based on the detection of the peak of the 
In re claim 3, Nate discloses wherein the peak detecting signal transits from a non-activated state into an activated state when the arrival of the peak of the input signal is detected (Fig. 8: falling edge of Sb at time tx or ty; where a logic low is considered the activated state); the delay circuit starts timing and the delay signal transits from a non-activated state into an activated state when the peak detecting signal transits from the non-activated state into the activated state (i.e., the falling edge of Sb marks the start of the delay timing: see [0123]-[0125]), and the delay circuit stops timing and the delay signal transits from the activated state into the non-activated state when the period of time expires (i.e., the rising or falling edge of Sc/S1 occur at the end of either delay 
In re claim 4, Nate discloses wherein the peak detecting circuit is an analog to digital converter (see Figs. 6 and 8: the comparator in circuit 120 receives analog inputs of Sa1/Sa2 and outputs a 1-bit digital signal in the form of the discrete logic signal Sb).
In re claims 13 and 14, under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986).  
In this case, Nate discloses an apparatus whose structural and functional features match those of the invention as claimed in the apparatus claims, as cited and explained above. Since the apparatus claims include recitations of the functional details as found in the method claims, the same citations to Nate as provided above also apply to the corresponding limitations of .

Allowable Subject Matter
Claims 5-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 5-7, the prior art made of record fails to disclose or suggest the driving circuit in a switching mode power supply, particularly including, “an on moment generating circuit configured to generate an on signal to control the on moments of the first switch; an off moment generating circuit configured to generate an off signal to control the off moments of the first switch; a logic circuit coupled to the on moment generating circuit, the off moment generating circuit and the delay circuit to respectively receive the on signal, the off signal and the delay signal, wherein the logic circuit is configured to generate a control signal based on the on signal, the off signal and the delay signal to control the on and off switching operations of the first switch” in 
With respect to claims 8-12, the prior art made of record fails to disclose or suggest the driving circuit in a switching mode power supply, particularly including, “a switching circuit comprising the first switch, wherein the switching circuit is configured to convert the filtering signal into the output signal through the on and off switching operations of the first switch” in combination with all of the remaining limitations as required by claim 8. That is, as the closest prior art, Nate discloses the first switch being a triac as part of the load driver circuit 16, and therefore does not teach the features of claim 5 in combination with the features from independent claim 1. Further, the prior art on record does not suggest a reason to modify the circuit of Nate to produce the claimed features.
Claims 16-19 recite substantially similar features as are found in claims 8-11, and they depend from claim 15 which recites substantially similar features as independent claim 1. Therefore, claims 16-19 would be allowable for the same reasons as explained above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of power supplies with input signal peak detection.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/FRED E FINCH III/Primary Examiner, Art Unit 2838